Name: 86/558/EEC: Council Decision of 15 September 1986 on the conclusion of the Agreement in the form of an Exchange of letters between the European Economic Community and the Kingdom of Sweden concerning agriculture and fisheries
 Type: Decision
 Subject Matter: international affairs;  trade;  international trade;  agricultural activity;  fisheries;  Europe
 Date Published: 1986-11-22

 Avis juridique important|31986D055886/558/EEC: Council Decision of 15 September 1986 on the conclusion of the Agreement in the form of an Exchange of letters between the European Economic Community and the Kingdom of Sweden concerning agriculture and fisheries Official Journal L 328 , 22/11/1986 P. 0089 - 0089COUNCIL DECISIONof 15 September 1986on the conclusion of the Agreement in the form of an Exchange of Letters between the European Economic Community and the Kingdom of Sweden concerning agriculture and fisheries(86/558/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas it is necessary to approve the Agreement in the form of an Exchange of Letters between the European Economic Community and the Kingdom of Sweden concerning agriculture and fisheries to take account of the accession of the Kingdom of Spain and the Portuguese Republic to the Community, HAS DECIDED AS FOLLOWS: Article 1The Agreement in the form of an Exchange of Letters between the European Economic Community and theKingdom of Sweden concerning agriculture and fisheries is hereby approved on behalf of the Community. The text of the Exchange of Letters is attached to this Decision. Article 2The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 15 September 1986. For the CouncilThe PresidentG. HOWESPA:L666UMBE57.94FF: 6UEN; SETUP: 01; Hoehe: 318 mm; 35 Zeilen; 1336 Zeichen; Bediener: MIKE Pr.: A; Kunde: ................................